Case: 18-20289      Document: 00514695534         Page: 1    Date Filed: 10/24/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 18-20289                    United States Court of Appeals

                                  Summary Calendar
                                                                             Fifth Circuit

                                                                           FILED
                                                                    October 24, 2018
                                                                      Lyle W. Cayce
                                                                           Clerk
TINA ALEXANDER,

                                                 Plaintiff−Appellant,

versus

WELLS FARGO BANK, N.A.,

                                                 Defendant−Appellee.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                 No. 4:15-CV-1596




Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *

       Tina Alexander defaulted on her mortgage. To stem foreclosure, she



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20289    Document: 00514695534      Page: 2   Date Filed: 10/24/2018


                                 No. 18-20289

sued Wells Fargo Bank, N.A. (“Wells Fargo”) pro se. The district court granted
Wells Fargo’s motion for summary judgment and dismissed. This court re-
versed in part and remanded. Again, the district court dismissed, and Alexan-
der, now represented by counsel, once more appeals.

      The main dispute is whether Wells Fargo complied with applicable law
regarding the handling of an Acknowledgment of Value. Alexander claimed
her copy was lost. During the previous appeal, Wells Fargo supplied a copy.
On remand, the district court explained that “[c]onstrued liberally, Plaintiff’s
complaint stated a claim for quiet title based on Wells Fargo’s failure to timely
supplement a missing acknowledgment of Fair Market Value in violation of
Texas Constitution Section 50(a)(6)(Q)(ix).     . . . Plaintiff argues . . . that
because Defendant allegedly did not provide a written Acknowledgment and
failed to cure the alleged deficiency, she is entitled to summary judgment on
her quiet title claim seeking to preclude foreclosure.”

      The district court announced its decision in a careful ten-page Memoran-
dum Opinion and Order. It explained that “[t]he defect Plaintiff complains of—
lack of an Acknowledgment of Fair Market Value—was not in fact a defect.”
(Footnote omitted.) The court concluded that “an Acknowledgment of Fair
Market Value was fully executed at the time of closing.”

      Alexander has had ample opportunity to litigate her meritless claim.
The judgment of dismissal is AFFIRMED, essentially for the reasons compre-
hensively stated by the district court.




                                          2